3.15




                OFFICE OFTHE      ATTORNEY      GENERAL   OFTEXAS
                                       AUSTIN
=- c.MANN
A-*- DI"~"AL                                                         i 1P
                                                              !
                                                             . .'i
                                                    fi‘, $.Y-

         Honomble Ci6org6If.Sheppard
         Cosptrollsr of Fublio Account8
         nu8tln, Tsxee

         Deer   Sir:




         whettieror
                                                88ian in th0 p~oBa8f1 or h
                                                beon epprorrd by the Sate

                                           01 was originally &ten           tbe




                             upplios used by eeob Depcartaent
                or the State Oovermmnt, h~aludhg t&e State
                krlmn System,      end eaab    lle8mo8ymiry incltitu-
                tiol:,‘Romal eohool, Agrioultuml end geohan-
                ioal college, Vniverslty or Twxaa, and each
                end ell other     State    School8 or Depert5UBfit8
                of the State Oowmmant          heretofore or bere-
                ettar ometad. Such 8Upp1i%S t0 in0lUde
                furniture     and r?xtureo,    teohnieel inetru-
                mente     and bfmk8, end all other       thin@   rO-
                qufrsd by the dliferent        depetitrwnta    or in-
                8tltutione,     sxoept 8tEiotly      pcsriahablegoOd8."
mnorable      George B. shep?ard, ?ego 2


          Subsequent to ouch enaotment the 30th Legislature
in 1923 enacted 4 Statute whloh ie now jrrtI4le4042 Of the
iievleedCivil .itrrtutes.In referring to the Gum, Fi8h end
Oyster Colmni88iOnOr, Said artiule reRdi%, iI3prt, a8 rOibW8:

          ** * * ad the COSaRIe8iOIieri8,authOr-
     ized to purchase boat8 and ird&Qemmte and
     esiploylabor to work wch pub114 oyrter
     reefs and bedo a8 Jm may thtnk OM be lm-
     proPad thereby, thf!8xjnmes or which shell
     be peld on waftant ls8ued by the Comptrol-
     ler on the ewom 8tetem8nt e8 to the oor-
     reotnecra0r such expen8e by the CO27Wd8BiOLWl’.”
           You have supplemented your letter of request with
the eddltlonal information that the boat Is being pUmha8ed
ror the uee ncntioned in the above etatute, that is, ror work-
lag public  oyster rear8 end beds in the aoastal ewe.
          The orfi48 0r hae, Bi8h a136Oyoter commla8ioner we8
eboliehed by th8 Legisleture Illkrtiole 9781 0r ~8I’IXOil*I Annotat-
ed Civil ;itatut.,>s.
                    SeatIOn 1 provlderr88 rOum8;
              “&4.
                 1. The offi    or Geips,FI8h and
     Oyeter  Coulmiasioner0r the state or Texa8 18
     hereby eboli8hed. There la hereby oreeted
     the Game, Fish oti Og8ter Coumlesionwhich
     ahell have the authority, ponema, duties and
     run4ti0nt3 herotorore reeted in the Gene, Pioh
     cad Oyster Comlesiofxer, except where In QOIZ-
     fllct with this riot.*
           Under the authority  or the above quoted article the
r&me, Fish ad Oyster 001mi8eioa he8 the 8ai4eauthority that
the Gme, zlsh end Oyeter COI?ai?d88iOnor htidt0 pUrOba44 boat8
under dq-tIOlB4048, aupre. Your attention ie dtreoted to the
fact that titlole 4048 not only gave the Comnl88loner the au-
thority to puroham boat8 'butalso provided spe4IfIoally the
aanner l,nwhIoh the geymmto for the eme are to be made.
The Convnloelonerunder said M%fole wee to make e sworn stat+
watt ae tG the oorrectnefm of the expense and f'uruiahthe 8QoIlD
to the Comptroller, and the Coiaptrollerwe8 to I88ue *weZr4flt
in paptent  0r euuh expense.           in eald Artiole ie it
                               &!lowhere
provided that such nocount mart be submItted to the State
a0m-d or Control or that the Seta Board of Control should
nake such purchase for the Co~~~Iafbl~n.On the other band , it
Honorable George 8. &e~pard,       Pago S


Ie apeoifioally provided that thr Conmlerloner ie authorized
to rake tha yurohass and the paysent 8hould be made by hi8
8Ubl?littillg
            n 8wom 8tetuPMt to the Coraptrollaren6 the Oomp-
troller 8hould  draw 4 warrant ior the payment of ruoh expense.

            It Ie our opinion, thererore, that elnoe the Gene,
Fish  adl Oy8ter COiBRXiSSiOn he8 sUbtitt4b   to   JOU the      8WOTS
8tatomdlt  88 provldrd   io hrtiolr 40018, in    oonn44t~on
                                                       with th8
boat  thet wa8 purchared, you would b4 authoriz46         to
                                                      appron
the gaynmnt or said 800oUnt even t&u&b the 8emo he8 not bnn
approved by the State Boerh of Control. Our oonolu8lon in
thf8 reepect la in acoordwlththe edniini8tretIveaoo8truotion
plaoed on the above 418cu88ed Artiolrs by the Genie,Fieh end
Oyster Corrwiu8ion and the Comptroller of Puhlfo Aooouatm ti
gaat ysare.

                                              Your8   very   truly




                                         Bytim+
                                                       Billy oolbberg
                                                               A88i8tMt



iK)toaw